Citation Nr: 1705793	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.

2.   Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

3.   Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for a skin disability, to include basal cell carcinoma.

5.   Entitlement to service connection for right ear hearing loss.

6.   Entitlement to service connection for left ear hearing loss.

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for shin splints.

9.  Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's substantive appeal in November 2011 included a request for a Board hearing at the RO.  However, the record reflects that the Veteran failed to report for the scheduled hearing.  


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO denied the Veteran's claims for service connection for hearing loss and for skin problems. 

2.  Evidence received since the September 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for right ear hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  Evidence received since the September 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for left ear hearing loss, and raises a reasonable possibility of substantiating the claim.

4.  Evidence received since the September 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a skin disability, and raises a reasonable possibility of substantiating the claim.

5.  The evidence does not establish that it is at least as likely as not that a skin disability, diagnosed as basal cell carcinoma, was manifested during service, or within one year of separation from service, or is otherwise related to service. 

6.  The evidence does not establish that it is at least as likely as not that right ear hearing loss disability was manifested during service, or within one year of separation from service, or is otherwise related to service. 

7.  The evidence does not establish that it is at least as likely as not that left ear hearing loss disability was manifested during service, or within one year of separation from service, or is otherwise related to service.

8.  The evidence does not establish that it is at least as likely as not that tinnitus was manifested during service, or within one year of separation from service, or is otherwise related to service.

9.  The Veteran does not have current shin splints.

10.  The evidence does not establish that it is at least as likely as not that a back disability, diagnosed as degenerative disc disease and degenerative joint disease of the lumbar spine, was manifested during service, or within one year of separation from service, or is otherwise related to service. 


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a skin disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for right ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  As new and material evidence has been received, the criteria for reopening the claim for service connection for left ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

4.  The criteria for service connection for a skin disability, to include basal cell carcinoma, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

5.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

6.  The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

7.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

8.  3.  The criteria for service connection for shin splints have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

9.  3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U .S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in January 2010 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for a skin disorder and for hearing loss.  Therefore no further discussion of the VCAA is necessary with respect to these claims.

In addition, the duty to assist the Veteran has been satisfied in this case. The service treatment records, VA treatment records and VA examination reports with respect to the claims for a back disability, bilateral hearing loss and tinnitus are all in the claims file.  

While a VA medical opinion with regard to the service connection claims for shin splints and the reopened claim for service connection for a skin disability were not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  With regard to the claim for shin splints, the evidence fails to establish any in-service injury or any current disability, beyond the Veteran's own statements; and these conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  Moreover, the record in this case is negative for any indication, that the Veteran's claim for a skin disability was the result of his military service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion with regard the claim for a skin disability.  See Waters, 601 F.3d 1274.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

New and Material Evidence Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted or received.  38 U.S.C.A. § 5108.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claims for service connection for hearing loss and a skin disability were denied in a September 2007 rating decision. The basis for both denials was that the evidence of record at that time indicated that the Veteran did not have a current diagnosis of a hearing loss disability and that he did not have a current diagnosis of a skin disorder.  Although the Veteran was notified of the RO decision, he did not appeal either denial.  Further, new and material evidence was not received within one year of the determinations.  As such, the September 2007 rating decision is final with respect to both claims.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

The additional evidence associated with the claims file since the September 2007 rating decision includes a report of a December 2009 private audiometric examination which showed left ear pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz of 35, 20, 15, 30 and 30 decibels.  Pursuant to Hensley v. Brown, 5 Vet.App. 155, 157 (1993), the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  The results of the December 2009 private audiometric examination revealed right ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  A May 2011 VA audiological examination report shows that the Veteran is diagnosed as having left and right ear sensorineural hearing loss.  Audiometric examination findings revealed right ear hearing loss disability for VA purposes.  Audiometric examination findings revealed left ear pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz of 15, 15, 15, 30 and 25 decibels.  Speech discrimination using the Maryland CNC word list was 96 percent in the left ear and 100 percent in the right ear.  With respect to the claim for a skin disability, VA treatment records dated in 2009 show that the Veteran was diagnosed as having basal cell carcinoma.  The new evidence, which provides current diagnoses of right and left ear hearing loss and skin cancer, addresses the reasons for the prior denials, and is material to the claims.  The claims are reopened.  

The reopened claims are addressed in the Service Connection section below.  Although the April 2010 rating decision on appeal did not reopen and adjudicate the claims of service connection for hearing loss and a skin disability, de novo, the Board finds that the text of the statement of the case issued in September 2011, while not explicitly reopening any claim, is sufficient to establish de facto reopening of the claims and consideration of the claims on the mertis de novo.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  As such, the Veteran is not prejudiced by the Board's adjudication of the reopened claims on the merits, de novo, at this time.

Service Connection Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis, malignant tumor, and sensorineural hearing loss and tinnitus as organic diseases of the nervous system, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis, a malignant tumor, sensorineural hearing loss, and tinnitus are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Skin Disability

The Veteran is seeking service connection for a skin disability.  The service treatment records do not reflect any diagnoses of a skin disability, to include basal cell carcinoma.  Post-service, VA medical records indicate that the Veteran was diagnosed with basal cell carcinoma in 2009.

Initially, the Board notes that while the Veteran has been diagnosed as having skin cancer, the evidence of record does not show that basal cell carcinoma manifested to a compensable degree within one year of separation from service.  Accordingly, service connection for basal cell carcinoma is not warranted on a presumptive basis. §§ 3.307, 3.309.  

Also, the evidence does not support a finding that the Veteran experienced an in-service injury, disease or event to which this condition could plausibly be related.  In his Application for Compensation and/or Pension, received in April 2007, the Veteran asserted he had been "poisoned with vomiting gas," while stationed at Ft. Custis, Virginia, and had rashes and abrasions all the time with itching.  The available service treatment records do not reflect any treatment for skin related complaints.  Post-service medical records show diagnosis and treatment for basal cell carcinoma many years after discharge from his period of service - a factor which tends to weigh against the claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the record is negative for any evidence even suggesting that the Veteran's basal cell carcinoma is linked to his service.  

Accordingly, the claim for service connection for a skin disability is denied.  

Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran is seeking service connection for hearing loss and tinnitus.  He contends that the disorders are a result of exposure to acoustic trauma during service, to include large and small weapons fire.  He also relates a training incident in which a grenade was thrown close to him.  His military occupation specialties were seaman and boatswain.  Thus, with resolution of doubt in the Veteran's favor, the Board finds that the record does support exposure to acoustic trauma during active duty service.  

A review of the Veteran's service treatment records do not show hearing impairment  pursuant to Hensley or for VA purposes under 38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

As noted above, the December 2009 private audiometric examination showed left ear pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz of 35, 20, 15, 30 and 30 decibels.  As such, left ear hearing loss disability for VA purposes was demonstrated at the time of the December 2009 private audiometric examination.  The May 2011 audiometric examination findings revealed left ear pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz of 15, 15, 15, 30 and 25 decibels.  Speech discrimination using the Maryland CNC word list was 96 percent in the left ear.  As the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, pursuant to Hensley v. Brown, 5 Vet.App. 155, 157 (1993), the evidence of record establishes that the Veteran has some degree of left ear hearing loss.  However, the clinically demonstrated degree of left ear hearing loss on VA examination in May 2011 is not sufficient to constitute left ear hearing loss disability for VA compensation purposes, pursuant to 38 C.F.R. § 3.385.  One of the cornerstone requirements for service connection is the presence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). This requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or for any distinct period of time proximate to or during the pendency of that claim, and service connection may be granted even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that as a lay person, the Veteran is considered to be competent to report what comes to him through his senses, and he can therefore describe the symptom of impaired left ear hearing as it is perceptible by his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994). However, there has been do demonstration that the Veteran possesses the medical training and expertise to provide a complex medical opinion, such as determining the degree of left ear hearing loss supported by his reported symptomatology. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  That is, the Veteran lacks the medical training or expertise to be able to determine that his symptomatology constitutes left ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  As such, the Board finds that the December 2009 and May 2011 audiometric findings are more probative in this regard.  As there was demonstration of left ear hearing loss disability for VA compensation purposes on audiometric examination in December 2009, but not on audiometric examination in May 2011, the merits of the claim for service connection for left ear hearing loss disability is for further discussion below.

Post-service, the December 2009 private audiometric examination report and May 2011 VA audiological examination report shows that the Veteran had right ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  At the time of the December 2009 private audiometric examination, the Veteran reported that he had be troubled by hearing problems for the past 3 - 4 1/2 years, and that it was his opinion the cause of his hearing difficulty was the Army.  The December 2009 private audiometric examination report noted the Veteran had tinnitus in the right ear.  The Veteran reported at the May 2011 VA audiological examination that he experienced loud noises from explosions during service.  He stated that he first noticed the onset of tinnitus at least 40 years ago.  

The December 2009 private audiometric examination report did not provide an opinion as to whether the hearing loss or tinnitus was etiologically related to service.  Following a review of the claims file and examination of the Veteran, the May 2011 VA examiner opined that the Veteran's hearing loss and tinnitus are less likely as not caused by or the result of noise exposure while in the military.  The rationale provided was that the results of the service entrance and separation examinations revealed hearing within normal limits at all frequencies on both examinations, and that there had been no demonstration of significant shifts in thresholds when the entrance examination findings were compared to the separation examination findings.  The examiner stated that there was no evidence in the record that the Veteran acknowledged difficulty with hearing or had complaints of tinnitus when he separated from the military or in the years following military service.  Given the amount of time that had elapsed since the Veteran's discharge from service in 1969, with normal hearing at discharge with no significant change in thresholds while enlisted and the lack of evidence of any reports of hearing loss or tinnitus following discharge for many years, the examiner felt that both disorders are less likely as not caused by or the result of noise exposure while in the military.  

In this case, during the pendency of the appeal, while left and right ear hearing loss and tinnitus were demonstrated, the evidence does not establish that any of the disabilities is related to service.  The VA examiner considered the Veteran's reports of in-service acoustic trauma and rendered negative opinions with respect to each of the claims.  Significantly, the examiner noted the length of time that had passed without any pertinent evidence from the Veteran's service discharge of his right and left ear hearing loss and tinnitus.  The Board finds that the VA medical opinion is more probative as it was prepared by a skilled, neutral, medical professional in the field of hearing after obtaining a history from the Veteran, reviewing the claims folder, and conducting an audiological evaluation.  Furthermore, the opinion is probative in this matter because it is supported by a rationale.

The Board has considered the Veteran's statements and accepts that he is competent to report hearing loss and ringing in the ears.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007).   

However, to the extent that the Veteran reports having hearing loss and tinnitus attributable to service, he is not competent given that this opinion may not be rendered based on his personal observation, and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, supra. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's nexus opinion has no probative value.

Accordingly, the claims for service connection for bilateral hearing loss and tinnitus are denied.  There is no doubt to resolve.  See 38 U.S.C.A. § 5107 (b).

Shin Splints

The Veteran is seeking service connection for shin splints.  

The service treatment records do not show any complaints or treatment pertaining to shin splints.  Post-service, the medical evidence of record also fails to show any treatment or a diagnosis of shin splints.

One of the cornerstone requirements for service connection is the presence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or for any distinct period of time proximate to or during the pendency of that claim, and service connection may be granted even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that as a lay person, the Veteran is considered to be competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994). However, there has been do demonstration that the Veteran possesses the medical training and expertise to provide a complex medical opinion, such as a diagnosis of chronic shin splints supported by his reported symptomatology. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In this case, there is no evidence of record to show that the Veteran has shin splints. The Veteran has identified VA treatment records which have been obtained but they make no reference to any symptoms or complaints with respect to shin splints.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In this instance, the Veteran has not provided any medical evidence showing treatment or diagnosis of any shin splints since separation.  Nor has he provided any lay statements regarding symptomatology or any functional limitations.  Without any evidence of a current disability, the claim must fail.  See Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The preponderance of the evidence does not support a grant of service connection.

Back Disability

The Veteran is seeking service connection for a back disability.  The service treatment records show that he was seen in July 1967 for back pain.  In December 1967, x-rays were taken of the lumbosacral spine due to a backache.  No significant abnormality was demonstrated.  The separation examination was negative for any back problems.  

Post-service, VA treatment records document current diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine.  

On VA examination in June 2011, the Veteran was diagnosed as having degenerative disc disease of the lumbar spine.  The examiner opined that the lumbar spine condition was less likely as not caused by or a result of service.  The examiner acknowledged that the Veteran was seen during active duty on two occasions for back pain - in July and December 1967.  The examiner noted that on both occasions he was treated for complaints of back pain with no further mention of ongoing problems.  Moreover, there was no mention of a back condition on separation examination.  The examiner explained that the Veteran's degenerative disc disease is common for his age group and attributed the disorder to wear and tear of daily life.  The examiner felt that it was less likely as not that the minor, self-limiting back strain experienced while on active duty is related to the current degenerative disc condition.

As noted above, the Veteran has been diagnosed as having degenerative disc disease and degenerative joint disease of the lumbar spine.  However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which a lumbar spine disability could plausibly be related.  In this regard, the VA examiner's opinion is clear - that while the Veteran was seen with complaints of back pain on two occasions during service, there were no ongoing problems relating to the back and the current lumbar spine condition is not related to either incident.  Rather, the examiner relates the Veteran's current lumbar spine condition to the aging process.   

Furthermore, while arthritis is considered a chronic disease under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.  

The appeal as to service connection for a back disability must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

  
ORDER

New and material evidence having been received; the claim of entitlement to service connection for a skin disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for right ear hearing loss is reopened.

New and material evidence having been received; the claim of entitlement to service connection for left ear hearing loss is reopened.

Entitlement to service connection for a skin disability, to include basal cell carcinoma, is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for a back disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


